       Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

LELA LOGAN INDIVIDUALLY AND
ON BEHALF OF HER MINOR CHILD L.L.               *            CASE NO.
                                                *
versus                                          *
                                                *            JUDGE
NEW ORLEANS POLICE DEPARTMENT,                  *
THROUGH THE CITY OF NEW ORLEANS,                *
SHAUN D. FERGUSON in his official capacity      *            MAGISTRATE
As the Superintendent of the New Orleans Police *
Department, MORRIS JEFF COMMUNITY               *
SCHOOL,                                         *
                                                *
*****************************


                                          COMPLAINT

       The Complaint of Lela Logan, individually and on behalf of her minor child L.L.

                                            PARTIES

                                                 1.

       Plaintiff Lela Logan, individually and on behalf of her minor child, L.L., is a person of the

age of majority and a resident of the Eastern District of Louisiana.

                                                 2.

       Defendants are:

   a. New Orleans Police Department, through the City of New Orleans, a political subdivision

       of the State of Louisiana and a municipal corporation, which at all relevant times the

       employer of the named co-defendant,, is directly liable for the acts complained of herein

       due to its policies and practices and its grossly negligent hiring, training and supervision

       of the defendant,,. Defendant, New Orleans Police Department, through the City of New

       Orleans, is also vicariously liable for the acts complained of herein.
   Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 2 of 9



b. Shaun D. Ferguson, a person of the full age of majority and a resident of the Eastern District

   of Louisiana. Mr. Ferguson is the superintendent of the New Orleans Police Department.

   He is and was responsible for the hiring, training, supervision, discipline, and control of

   the police officers under his command as well as the supervision, administration, policies,

   practices, customs and operations of the New Orleans Police Department. He is

   responsible, through his officers, employees, servants, and agents, for the enforcing the

   regulations and standards of conduct for the New Orleans Police Department and for

   ensuring its officers, employees, servants, and agents obey the laws of the State of

   Louisiana and the United States of America. He is the final policy maker. He is being sued

   herein in his official capacity. He is liable directly and vicariously for the actions

   complained of herein

c. Officer Karl Marshall, a person of the full age of majority and resident of the Eastern

   District of Louisiana, was New Orleans Police Department Police Officer and a School

   Resource Officer at the time of the incident complained of herein acting within the course

   and scope of his employment and under the color of law. Officer Marshall is being sued in

   his individual and official capacity.

d. Morris Jeff Community School, a public charter school authorized to provide a public

   education by the State of Louisiana and its political subdivision the City of New Orleans.

e. L & R Security Services, Inc., a Louisiana corporation organized under the laws of the

   State of Louisiana.
        Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 3 of 9



                                            Jurisdiction

                                                  3.

       The plaintiff brings this action for declaratory relief and for monetary damages against the

defendants for violation of 42 U.S.C § 1983; section 504 of the Rehabilitation Act of 1973; The

Americans with Disabilities Act of 1990; Individuals with Disabilities Education Act; the Fourth

Amendment of the United States Constitution; Louisiana Civil Code Article 2315; and Louisiana

Civil Code Article 1906.

                                                 Venue

                                                  4.

       Venue lies in this Court under 28 U.S.C. § 1391(b)(2), as the events giving rise to these

claims occurred within this judicial district.

                                         Statement of Facts

                                                  5.

       The plaintiff Lela Logan, individually and on behalf of her minor child L.L. both reside in

New Orleans, Louisiana in the Parish of Orleans.

                                                  6.

       During the 2018-2019 school year, Lela Logan enrolled L.L. into Morris Jeff Community

School (“Morris Jeff”). L.L. is student with an Individual Education Plan (“IEP”). Pursuant to

federal and Louisiana State law, any school providing public education to a student with a

recognized exceptionality must provide certain services and protection for the student. L.L.

exceptionalities are as follows: Disruptive Mood Dysregulation Disorder; ADHD; Impulse

Disorder; Oppositional Defiant Disorder; and a history of Kleptomania. Morris Jeff was required,

pursuant to federal and state law to implement a Behavior Intervention Plan (“BIP”). Morris Jeff
        Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 4 of 9



failed to create BIP for L.L. during the 2018-2019 school year in violation of federal and state

laws.

                                                 7.

        On December 19, 2018, the Dean of Students at Morris Jeff, identified only as Ms.

Rodriguez, reviewed video surveillance footage to determine what happen to a Christmas gift

located on the third-floor dean’s desk. While reviewing the video surveillance footage, Ms.

Rodriguez saw L.L. take the item off the desk, place it in his shirt and enter the third-floor men’s

restroom. When L.L. exited the men’s restroom, he no longer had the item in his possession. The

assistant dean identified only as Mr. Stacker, searched the third-floor men’s room and discovered

the item taking from the desk by L.L. was hidden in the ceiling tile of the restroom.

                                                 8.

        Mr. Stacker went to retrieve L.L. from his classroom and relocate him to the school’s

intervention room to inform L.L. that he was seen on video taking the item off the third-floor’s

dean’s desk. After being brought to the school’s intervention room, L.L. became upset and

allegedly began using profanities and yelling at Mr. Stacker. L.L. refused to remain in the

intervention room and ran out into the school of the intervention room. Mr. Stacker radioed the

school’s social worker, discipline and intervention team that L.L. was intentionally unsupervised

on the school’s campus. Subsequently, Ms. Rodriguez contacted the assistant principal identified

as Ms. Cherrie to come to the second floor and assist with L.L. Thereafter, L & R Security Services,

Inc. employee, identified as Officer Tyson came to the second floor to assist. Ms. Cherrie. Morris

Jeff alleges that L.L. made terroristic threats of blowing up the school towards the school building

and inflict bodily harm on Ms. Cherrie and Officer Tyson.
        Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 5 of 9




                                                  9.

       Officer Tyson, allegedly in an effort to protect Ms. Cherrie, the student body and himself,

physically restrained L.L. and placed in the school’s library. Officer Tyson remained near the door

of the library while school administrators stood outside the door, instructing Officer Tyson to

remain by the door and allow L.L. to vent. L.L. began to throw books, chairs and other times

causing damage to school’s library. It is alleged that during this time L.L. began to throw items at

Officer Tyson, at which time Ms. Cherrie decided to call 911and the City’s crisis unit.

                                                  10.

       Morris Jeff contacted Lela Logan and informed her that L.L. was having a mental health

crisis and that that 911 and the crisis unit had been contacted. Mr. Stacker, who is allegedly CPI

certified, entered the library in an effort to assist Officer Tyson because it is alleged that Officer

Tyson was being struck by items L.L. had thrown at him. Mr. Stacker began video tapping the

incident.

                                                  11.

       NOPD and the School’s Resource officer Karl Marshall (“Officer Marshall”) entered the

library and located L.L. in the back corner of the library, had L.L. stand up and placed L.L. in

handcuffs. Allegedly as Officer Marshall and Officer Tyson escorted L.L. out of the library, L.L.

threatened to kill Officer Marshall and used profanities directed at Officer Marshall. As L.L. was

being led out of the library it is alleged that L.L. directed profanities at the school’s principal Mrs.

Leaf and spitting in her face.
       Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 6 of 9



                                                 12.

       As Officer Marshall escorted L.L. out of the school, Lela Logan showed up and

encountered Officer Marshall and L.L. Ms. Logan in an effort to comfort L.L. approached him and

began to rub his face. At this point Officer Marshall asked Ms. Logan to step back at which point

L.L. spit in Officer Marshall’s face.

                                                 13.

       Once outside the school, Ms. Logan asked Officer Marshall and Officer Tyson to place

L.L. inside the police car. Officer Marshall and Officer Tyson, while both restraining L.L. in front

of a parked car, refused to place L.L. in the police, allegedly in an effort to get L.L. to calm down.

Once Officer Marshall placed L.L. into the police car L.L. spit on Officer Marshall again at which

point Officer Marshall struck L.L. while he was handcuffed and in the back of the police car.

                                                 14.

       L.L. was taking to the hospital and would eventually be admitted to a behavioral health

hospital for ten (10) months following this incident. L.L. suffered from severe emotional distress

following this incident.

                                   First Cause of Action
               Claims under Section 504 of the Rehabilitation Act of 1973 and
                       The Americans with Disabilities Act of 1990

                                                 15.

       The plaintiff reiterates herein the allegations of Paragraphs 1 through 14.

                                                 16.

       Morris Jeff is an entity that receives federal financial assistance and therefore cannot

discriminate against a student with disabilities pursuant to Section 504 of the Rehabilitation Act

of 1973. Morris Jeff discriminated and excluded L.L. from the academic environment because of
       Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 7 of 9



his disability. The actions and behaviors of L.L. were behaviors that was included within his

exceptionalities. Therefore, L.L. should not have been excluded from the campus when he was

unlawfully handcuffed and taking from the school. L.L. was removed and excluded from the

campus because of his disability. Morris Jeff was aware of L.L.’s disabilities and exceptionalities

and the behavior manifestations of his disabilities.

                                                 17.

       During the 2018-2019 school year, L.L. was excluded from the academic environment over

ten (10) days by Morris Jeff in direct violation of state and federal law and the school’s handbook.

L.L. and Ms. Logan suffered severe emotional distress as a result of Morris Jeff’s violation of

Section 504 of the Rehabilitation Act of 1973.

                                Second Cause of Action
               Fourth Amendment Violation under 42 U.S.C. § 1983 against
           The New Orleans Police Department through the City of New Orleans,
                            Superintendent Shaun Ferguson
                     And New Orleans Police Officer Karl Marshall


                                                 18.

       Officer Karl Marshall, while acting under the color of state law, deprived the L.L. of rights

secured to him under the Fourth Amendment to the United States Constitution when Officer

Marshall seized the person of L.L. by placing him in handcuffs and striking L.L. The New Orleans

Police Department through the City of New Orleans and Superintendent Shaun Ferguson was

negligent in failing to properly train and supervise Officer Marshall in his role as a school resource

officer and failing to properly train and supervise Officer Marshall in the proper use of force.
       Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 8 of 9



                                    Third Cause of Action
                      Morris Jeff was Negligent for Failing to Implement
                               A Behavioral Intervention Plan

                                                19.

       Morris Jeff was negligent in failing to implement a BIP for L.L. Morris Jeff’s negligence

caused L.L. to suffer damages because the school did not have a plan in place to deal with L.L.’s

disabilities and exceptionalities. Therefore, Morris Jeff failed to properly train and supervise its

employees’ actions when dealing with L.L. Morris Jeff’s negligence caused L.L. to suffer a severe

emotional disturbance. Morris Jeff was also negligent in authorizing Officer Tyson to improperly

and unlawfully detained L.L. in the school’s library.

                                   Fourth Cause of Action
                              Morris Jeff Breach its Contract with
                                          Lela Logan

                                                20.


       Morris Jeff entered into an agreement with Lela Logan to provide L.L. with educational

services specific to his IEP. Morris Jeff breached this obligation when it failed to implement a BIP.

This breached led L.L. to suffer damages.

                                    Fifth Cause of Action
                       Negligence against L & R Security Services, Inc.

                                                21.

       L & R was negligent in failing to properly train and supervise its employees in dealing with

students with disabilities and exceptionalities. This failure to properly train and supervise its

employees caused Officer Tyson to unlawfully and improperly detain L.L. in the school’s library.

       WHEREFORE, the plaintiff prays that, after due proceedings, there be a judgment herein

its favor and against the defendants, New Orleans Police Department through the City of New
       Case 2:19-cv-14671-CJB-JVM Document 1 Filed 12/18/19 Page 9 of 9



Orleans, Superintendent Shaun Ferguson, Morris Jeff Community School and L & R Security

Services, Inc.

       (1) Award the plaintiff damages for emotional distress and mental anguish;

       (2) Declaratory judgment that Morris Jeff violated the Individual with Disabilities

           Education Act;

       (3) Awarding plaintiff punitive damages

       (4) Awarding plaintiff attorney’s fees



                                                   Respectfully submitted,

                                                   JACK & HARRISON, LLC.

                                                     /s/ Gerald J. Hampton, Jr.
                                                  _________________________________
                                                  GERALD J. HAMPTON JR., #3516)
                                                  DAMION L. JACK, #36877
                                                  R. CHRISTOPHER HARRISON, #35809
                                                  1010 Common Street, Suite 800
                                                  New Orleans LA 70112
                                                  Phone: 504-603-3222
                                                  Fax: 504-324-0983
                                                  Email: g.hampton@jackandharrisonlaw.com
                                                  Attorneys for the Petitioner
